       Case: 1:21-cv-00757-PAB Doc #: 8 Filed: 08/11/21 1 of 1. PageID #: 10




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO


 Kiss Trebbles,                                    Case No. 1:21cv757

                               Plaintiff,
                -vs-                               JUDGE PAMELA A. BARKER


                                                   JUDGMENT ENTRY
 State of Ohio, et al.,


                               Defendants.


       In accordance with this Court’s accompanying Memorandum Opinion and Order, this civil

rights action is dismissed. The Court further certifies, pursuant to 28 U.S.C. §1915(a)(3), that an

appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.


                                                      s/ Pamela A. Barker
                                                     PAMELA A. BARKER
Date: 8/11/2021                                      U. S. DISTRICT JUDGE
